A petition for a rehearing has been filed, and although the appellant testified on the trial of the case that he did not use the water during the non-irrigating months, he now complains because the court enjoined him from the use of the water during *Page 269 
the non-irrigating season. As there is nothing in the pleading's that authorized the court to enjoin Winter from the use of water during the non-irrigating months, the judgment will be modified by striking out the name of Winter from that portion of the judgment enjoining him from the use of water during the non-irrigating months, and as so modified the judgment is affirmed. Rehearing denied.